 Case: 3:14-cv-00158-MJN Doc #: 218-1 Filed: 12/14/18 Page: 1 of 5 PAGEID #: 4479




                           IN THE UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF OHIO
                                    WESTERN DIVISION


DAVID M. HOPPER, Special Administrator              )   CASE NO.: 3:14-CV-158
of the State of Robert Andrew Richards0n,           )
Sr., deceased,                                      )   MAGISTRATE JUDGE MICHAEL
                                                    )   NEWMAN
                           Plaintiff,               )
                                                    )   SUPPLEMENT TO DEFENDANTS'
           v.                                       >   MOTION IN LIMINE AT DOCUMENT
                                                    )   #170
MONTGOMERY COUNTY SHERIFF, et                       )
al.,                                                )
                                                    )
                           Defendants.              )

           Defense counsel previously filed a Motion in Limine at Document #170 to exclude
Il
     ...any evidence relating to other lawsuits, claims or allegations that had been filed and are

pending MCSO and any of its cu1Tent or former employees."

           Defendants seek to supplement the Motion in Limine at Document #170 to address the

following proposed Plaintiff exhibits :

                •   Order of suspension, Sgt. Lewis (MC354l - 3636),

                •   Text messages investigation (MC3541 - 3638);

                •   Inspectional Service Unit Investigation Report (text messages investigation
                    MC4655 - 4748);

                •   Public statements from (soon to be) folmer Sheriff Plummer,

                •   Public statements from MCSO Jail employees,

                •   Public statements from Montgomery County Commissioners,

                •   MCSO website materials, and

                                                                                          EXHIBIT
                                                   1
Case: 3:14-cv-00158-MJN Doc #: 218-1 Filed: 12/14/18 Page: 2 of 5 PAGEID #: 4480




              •    Vide os of prior/othe r us e s of force a t Montgome ry County J a il.

         At a min imu m, s h o u ld th is Co u rt re fu s e to b iiUrca te th is ca s e , th e in tro d u ctio n th e

e vide nce re fe re nce d in Docume nt #170 a nd the e vide nce re fe re nce d a bove would be highly

pre j udicia l to the individua l corre ctions office rs .

         Funhe rmore , the e vide nce re la ting to the inve s tiga tion a nd s us pe ns ion of S gt. Le wis

pe rta ining to the te xt me ssa ge s ha s no re le va nce to the e ve nts surrounding De ce de nt's de a th.

         Be yond the que s tiona ble re le va nce of the public s ta te me nts , we bs ite ma te ria ls a nd vide os

of othe r us e s of force , P la intiff fa ile d to ide ntify with a ny s pe ciiicity the na ture of a ny of this

evidence |

         As s uch, De fe nda nts move for the Court to prohibit P la intiff from introducing e vide nce

a s indica ting a t the tria l of this ma tte r.




                                                         2
Case: 3:14-cv-00158-MJN Doc #: 218-1 Filed: 12/14/18 Page: 3 of 5 PAGEID #: 4481




                                                MEMORANDUM

I.       INTRODUCTION

         De fe nda nts incorpora te he re in the Me mora ndum s e t forth in Docume nt #170 a s if fully

s e t forth a t le ngth.

         In a d d itio n to th e a rg u m e n ts s e t fo rth in Do c u m e n t # 1 7 0 , P la in tiff s h o u ld n o t b e

pe rmitte d to s ubmit e vide nce ba s e d upon the dis clos ure s a s s e t forth in P la intiffs propos e d

e xhibits .   De fe n d a n ts a re with o u t in fo rm a tio n to fo rm a n o p in io n o n th e a d m is s ib ility o f

unknown public s ta te me nts by S he riff P lumme r, unna me d MCS O J a il e mploye e s or public

s ta te me nts by Montgome ry County Commis s ione rs be ca us e the s e "e xhibits " a re not ide ntifie d

with a n y s p e cificity. S imila rly, P la in tiff fa ile d to id e n tify wh a t MCS O we b s ite ma te ria ls h e

inte nds to pre s e nt. Fina lly, the re pre s e nta tion tha t P ia intiff inte nds to s ubmit e vide nce re ga rding

"vid e o s o f p rio r/o th e r u s e s o f fo rc e a t Mo n tg o m e ry C o u n ty J a il" is rife with p ro b le m s o f

a uthe nticity, re le va nce a nd pre judice ve rs us proba tive va lue of s uch e vide nce . De fe nda nts a re

without s ufficie nt informa tion to e ve n be gin to a s s e s s the s e purporte d e xhibits . It is re que s te d

the re fore tha t the Court e nte r a n Orde r prohibiting P ia intiff from pre s e nting this e vide nce a t tria l.



                                                        Re s pe ctfully s ubmitte d,

                                                         MARSHALL DENNEHEY WARNER
                                                         COLEMAN & GOGGIN


                                                         By:      A/           {7§¢¢»¢4      z/
                                                         KEITH HANS B R OUGH (0 0 7 2 6 7 1 )
                                                         JILLIAN L. DINEHART (0 0 8 6 9 9 3 )
                                                         127 Public Square, Suite 3510
                                                         Cleveland, Ohio 44114
                                                         Phone: 2 1 6 .9 1 2 .3 8 0 9
                                                         Fax: 216.912.3801
                                                         Emai l : kkhans b rough@ mdwcg. com
                                                                  j1dinehart@mdwcg.com

                                                             3
Case: 3:14-cv-00158-MJN Doc #: 218-1 Filed: 12/14/18 Page: 4 of 5 PAGEID #: 4482




                                      MARSHALL DENNEHEY
                                      WARNER COLEMAN & GOGGIN



                                      By:
                                         /Q  r
                                                  /
                                                        a




                                      P a ul D. Kre pps , Es quire
                                      P a . ID #73038
                                      pdk1'epps@mdwcg.com


                                      Counselfor* Defendants




                                         4
Case: 3:14-cv-00158-MJN Doc #: 218-1 Filed: 12/14/18 Page: 5 of 5 PAGEID #: 4483




                                  _CERTIFICATE OF S ERVICE

         I he re by c e rtify tha t on De c e mbe r 13, 2018, a c opy of the fore going wa s file d
e le ctronica lly. Notic e of this filing will be s e nt to a ll pa itie s by ope ra tion of the Court's
electronic filing s ys tem.



                                               Res pectfully s ubmitted,

                                               MARSHALL DENNEHEY WARNER
                                               COLEMAN & GOGGIN

                                               By:      Af/
                                                               nf

                                                                    6/        M
                                               KEITH HANS BROUGH (0072671 )
                                                Counsel.f0r Defendants


LEGAL/1 I9869356.v l




                                                   5
